Citation Nr: 0201501	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held before the RO in September 2000.  A 
transcript of the hearing testimony has been associated with 
the claims file.

It appears that the veteran has raised a claim for secondary 
service connection for toe surgery in his June 1999 Notice of 
Disagreement, which has not been adjudicated by the RO.  
Thus, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's eczematoid dermatitis is manifested by 
extensive lesions and constant itching.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
30 percent schedular rating for eczematoid dermatitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7806 (2001), as 
amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that on November 9, 2000, while the 
appeal was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statements of the case and supplemental statements of the 
case, provided to both the veteran and his representative, 
clearly provide notice of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the regulations have been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review and a VA skin examination has been 
provided.  No further assistance is necessary to comply with 
the new regulations or any other applicable rules or 
regulations regarding the development of the pending claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

In this veteran's case, service connection has been in effect 
for eczematoid dermatitis since February 1946, originally 
rated as noncompensably (zero percent) disabling under 
Diagnostic Code 7806.  Effective from October 1957, a 10 
percent rating for this disability was awarded.  The 
veteran's evaluation was then increased to 30 percent 
disabling, effective January 1963.  A 10 percent evaluation 
was subsequently assigned, effective August 1968.

The Code for eczema provides a 10 percent evaluation with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the maximum allowable under the schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The veteran now contends that a rating in excess of the 
currently assigned 10 percent evaluation is warranted for his 
service-connected eczematoid dermatitis.  In his July 1998 
application for increased rating, the veteran wrote that this 
disability had worsened.

A July 1998 outpatient record from the Gainesville VAMC 
indicates that he had a persistent rash on his left lower 
leg, for which he had a prescription.  The examiner's 
impression was of statis dermatitis.

At a VA compensation examination in January 1999, the veteran 
complained of periodic itching, particularly on the legs but 
occasionally spreading to the upper body.  The veteran 
indicated that this problem was exacerbated by heat and was 
worse at night, with sporadic flares in the summertime.  Upon 
physical examination, the veteran had multiple eczematous 
irregular plaques on his legs, bilaterally, with focal 
crusted erosions.  There were similar nummular plaques on the 
dorsal feet, and the veteran's skin was erotic in general.  
The veteran was diagnosed with probable atopic dermatitis, 
which was well-controlled with Lidex cream.

At a personal hearing at the RO in September 2000, the 
veteran testified that he frequently experienced an itching 
sensation due to his service-connected disability.  As a 
result, he sometimes scratched his ankles until they bled, 
spreading the rash to his testicular area, the back of his 
hands and his forelegs.  He also testified that prior to the 
hearing, he had demonstrated to the hearing officer that skin 
flakes fell from one of his feet.  He stated that his 
eczematoid dermatitis did not interfere with any activity of 
daily living.

Based on the evidence of record, the veteran's service-
connected eczematoid dermatitis most closely approximates the 
criteria for a 30 percent rating under Diagnostic Code 7806.  
Specifically, the January 1999 VA examination indicates that 
the veteran suffers from multiple lesions on his legs, 
bilaterally, with focal crusted erosions.  Additionally, the 
evidence reflects that the veteran suffers from constant 
itching.  Under such circumstances, and granting the veteran 
the benefit of the doubt in this matter, the Board concludes 
that the veteran's adverse symptomatology more closely 
resembles the criteria for a 30 percent rating.

However, a 50 percent rating is not warranted for the 
veteran's service-connected eczematoid dermatitis because the 
evidence does not demonstrate disability which more nearly 
approximates ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, nor is the disorder 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Moreover, the Board also finds that there has been no showing 
that the veteran's service-connected eczematoid dermatitis 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular rating.  In the absence of 
such factors, the Board finds that an extraschedular rating 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for eczematoid dermatitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

